 

Exhibit 10.3

 

NORTHWEST BIOTHERAPEUTICS, INC.

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is made as of ____________,
2017, by and among Northwest Biotherapeutics, Inc., a Delaware corporation (the
“Company”), and ____________, the purchaser identified on the signature pages
hereto (the “Purchaser”).

 

WHEREAS, the Company has determined to engage in an offering pursuant to
Regulation D as promulgated by the Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, each of the Purchasers is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

I.Purchase and Sale

 

A.The Purchaser hereby agrees to purchase at the Closing (as defined below) and
the Company agrees, subject to the accuracy of the representations of the
Purchaser set forth in Part III, to sell and issue to the Purchaser at the
Closing the number of Offered Securities set forth below at a purchase price of
$2.30 per share for [        ] shares of Series B Convertible Preferred Stock
(the “Series B Preferred Stock”) (as set forth below in column A below, each
Series B Convertible Preferred share convertible in accordance with the
Certificate of Designations of the Series B Preferred Stock (the “Certificate of
Designations”) into 10 shares of Common Stock priced at 23 cents per share for
[         ] shares as calculated in Column B below, and a two year Class D-2
Warrant with a number of exercise shares equal to the number of converted shares
of Common Stock ([         ] shares) as calculated in Column C below, with an
exercise price of 30 cents per share ($0.30). The aggregate subscription price
to be paid by the Purchaser in respect of all the Offered Securities to be
purchased pursuant to this Agreement is [          ] Dollars ($[          ])
(the “Aggregate Purchase Price”) as indicated in Column D below. The Series B
Preferred Stock to be issued at the closing pursuant to this Agreement and the
Class D-2 Warrants to be issued at the closing pursuant to this Agreement are
collectively referred to as the “Offered Securities.”

 

    (A)   (B)   (C)   (D) Name and Address   Number of
Shares of Series
B Convertible
Preferred Stock
Being Issued   Number of shares of
Common Stock issuable
Upon Conversion   Number Of Class D-2
Warrants   Subscription Price For
Series B Preferred Stock
and Class D-2 Warrants         (Equal to Column (A) multiplied by 10)   (Equal
to Column (A) multiplied by 10)  

(Equal to
Column (A) multiplied

by $2.30)

    [       ]   [       ]   [       ]   $[       ]

 

 

 

 

B.           The delivery to the Purchaser of the Offered Securities being sold
pursuant to this Agreement shall, subject to satisfaction of the Company’s
obligations to sell the Offered Securities pursuant to the Agreement as set
forth herein and payment in full by the Purchaser of the Aggregate Purchase
Price, take place on such date as the Company and Purchaser may agree (such
date, the “Closing”). At the Closing, the Company shall deliver to each
Purchaser (i) the Certificate of Designations with respect to the shares of
Series B Preferred Stock, containing the specific terms and procedures for
converting to shares of Common Stock, and (ii) certificates representing the
Class D-2 Warrants being purchased by such Purchaser at such Closing, against
payment of the purchase price therefor by wire transfer of United States dollars
in immediately available funds, to an escrow account designated by the Company
to be held by Computershare Trust Company, N.A., as escrow agent.

 

C.           The obligations of the Company to issue and sell Offered Securities
to the Purchaser at the Closing are subject to the fulfillment, on or before the
Closing, of each of the following conditions, unless otherwise waived: (i) no
legal action, suit or proceeding shall be pending that seeks to restrain or
prohibit the transactions contemplated by this Agreement, (ii) the
representations and warranties of the Purchaser contained in Part III shall be
true and correct in all respects as of the date of this Agreement and as of the
date of Closing, (iii) the adoption and filing by the Company with the Secretary
of State the Certificate of Designations relating to the Series B Preferred
Stock substantially in the form attached as Exhibit A hereto, and (iv) the
Purchaser shall have provided the Company all documents and other information as
the Company may request to ascertain such Purchaser’s status as an accredited
investor.

 

II.The Company hereby represents and warrants to the Purchaser that:

 

A.           Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and all corporate action required to be taken by the Company to
authorize the issuance of the Offered Securities at the Closing has been taken
or will be taken prior to the Closing.

 

B.           Authorization; Valid Issuance of Offered Securities. The shares of
Series B Preferred Stock are duly authorized and, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and non-assessable. The
Common Stock underlying the Series B Preferred Stock and Class D-2 Warrants,
when issued upon conversion of the Series B Preferred Stock in accordance with
the terms of this Agreement and the Certificate of Designations or upon exercise
of the Class D-2 Warrants in accordance with the terms of this Agreement and the
Class D-2 Warrants, as the case may be, will be validly issued, fully paid and
non-assessable, and when issued, will constitute valid and binding obligations
of the Company.

 

C.           Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section III of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings by the Company pursuant to Regulation D of the Securities Act, and
applicable state securities laws, which have been made or will be made in a
timely manner.

 

 2 

 

 

III.The Purchaser hereby represents, and warrants to the Company and agrees
that:

 

A.           Purchase for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement the Purchaser hereby confirms, that the
Offered Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
federal, state or other applicable securities laws, and that the Purchaser has
no present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Offered Securities. The Purchaser has not been formed for the specific purpose
of acquiring the Offered Securities.

 

B.           Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Offered Securities with the Company’s
management and has considered the information included in the Offering
Memorandum (as defined below), including the information contained in, and
incorporated by reference in, the section entitled “Risk Factors” therein. The
Purchaser has consulted his, her or its own legal, tax, financial, investment
and other advisors in connection with such Purchaser’s execution and delivery of
this Agreement to the extent such Purchaser has deemed appropriate and such
Purchaser’s investment in the Series B Preferred Stock and Class D-2 Warrants to
be acquired by such Purchaser pursuant to this Agreement, and acknowledges that
the Company is giving no such legal, tax, financial or investment advice to the
Purchaser. The “Offering Memorandum” means the private placement memorandum in
the form of Exhibit D attached to this Agreement, including all information
incorporated by reference therein.

 

C.           Restricted Securities. The Purchaser understands that the Offered
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the Purchaser’s
representations as expressed herein. The Purchaser understands that the Offered
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser may be required
to hold the Offered Securities indefinitely unless they are registered with the
SEC and qualified by state authorities, or an exemption from such registration
and qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Offered Securities for
resale. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Offered Securities, and on requirements relating to the
Company which are outside of the Purchaser’s control, and which the Company may
not be able to satisfy. The Purchaser understands that this offering is not
intended to be part of a public offering, and that the Purchaser will not be
able to rely on the protection of Section 11 of the Securities Act.

 

D.           No Public Market. The Purchaser understands that no public market
now exists for the Offered Securities, and that the Company has made no
assurances that a public market will ever exist for the Offered Securities.

 

E.           Legends. The Purchaser understands that the Offered Securities, and
any securities issued upon conversion or exercise of the Offered Securities, may
be notated with one or all of the following legends:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.”

 

 3 

 

 

(a)          Any other legend set forth in, or required by, this Agreement, the
Certificate of Designations or the Class D-2 Warrants.

 

(b)          Any legend required by the securities laws of any state to the
extent such laws are applicable to the securities represented by the
certificate, instrument, or book entry so legended.

 

F.           Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

G.           Disqualification Events. No “bad actor” disqualification event is
applicable to the Purchaser or, to the Purchaser’s knowledge, any Person, with
respect to such Purchaser as an “issuer” for purposes of Rule 506 promulgated
under the Securities Act, listed in the first paragraph of Rule 506(d)(1),
except for a disqualification event as to which Rule 506(d)(2)(ii–iv) or (d)(3),
is applicable.

 

H.           General Solicitation. Purchaser acknowledges that this offering is
being made in reliance on the provision by the SEC that permits general
solicitation or general advertising in an offering under Rule 506(c) based on
the Securities and Exchange Commission Rule dated July 24, 2013 titled:
“Eliminating the Prohibition against General Solicitation and General
Advertising in Rule 506 and Rule 144A Offerings.”

 

(please check each box that applies and write in your initials to confirm)

 

¨            Residency: The Purchaser is a legal resident of the State of
_____________.

 

Initials: _______________

 

¨            Current Stockholder: As of the date hereof the Purchaser is, and
for at least the last three months has been, a stockholder of the Company.
Initials: ______________________

 

¨            Accredited Investor Status: The Purchaser is an Accredited Investor
as such term is defined pursuant to Regulation D promulgated under the
Securities Act and has completed and signed the Accredited Investor
Questionnaire attached to this Agreement as Exhibit E, the terms of which shall
be deemed part of this Part III. Initials: _____________________

 

¨           Nature of Investor’s Business:  The Purchaser is or holds itself out
as being engaged primarily in the business of investing, reinvesting and/or
trading in securities.  

Initials:  _____________________

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
duly executed by its respective authorized signatories as of the date first
indicated above.

 

Please provide the Purchaser information requested below and send your completed
and executed Subscription Agreement by email to:
corporateactionsUS@computershare.com

 

Name:

 

____________________________________________________________

 

Name of Authorized Signatory:

 

_____________________________________________________________

 

Title of Authorized Signatory:

 

______________________________________________________________

 

Signature of Authorized Signatory of Purchaser:

 

_______________________________________________

 

 

Email Address of Authorized (Please print):

 

Signatory:______________________________________________________

 

Facsimile Number of Authorized Signatory:

 

___________________________________________________

 

Address of Purchaser (Please print):

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice) (Please print):

 

Phone Number of Purchaser (Business and Personal) (Required):

 

Email Address of Purchaser (Required):

 

Purchaser Control Number (found on first page of this Agreement) (Required):

 

Subscription Amount: $[          ]

 

Shares of Series B Preferred Stock: [           ]

 

Class D-2 Warrant Shares: [           ]

 

EIN Number: ___________________________

 

 

 

 

  Acknowledged and agreed to:       NORTHWEST BIOTHERAPEUTICS, INC.   a Delaware
corporation         By: /s/ Leslie J. Goldman   Name:  Leslie J. Goldman  
Title:   Senior Vice President

 

[Signature Page to Northwest Biotherapeutics, Inc. Subscription Agreement]

 

 

 